                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES - GENERAL


 Case No.          CV 19-02628-RGK (AGRx)                                        Date     July 12, 2019


 Title    Eric Lindsay v. Exova Pharma US, LLC et al



 Present: The Honorable              R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
                   Sharon L. Williams                                               N/A
                      Deputy Clerk                                            Court Reporter


                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                       None appearing                                        None appearing


 Proceedings:                 [In Chambers] Order to Show Cause re Dismissal re Lack of Prosecution

       The instant case was removed to the Federal District Court on April 5, 2019. A response to the
complaint is due 21 days after receiving a copy of the initial pleading, 21 days after being served with
the summons, or 7 days after the notice of removal is filed. See Rule 81 of the Federal Rules of Civil
Procedure.

         It appears a response from defendant has not been filed. Accordingly, the court, on its own
motion, orders plaintiff(s) to show cause in writing on or before July 18, 2019 why this action should not
be dismissed for lack of prosecution. Pursuant to Rule 78 of the Federal Rules of Civil Procedure, the
court finds that this matter is appropriate for submission without oral argument. The Order To Show
Cause will stand submitted upon the filing of plaintiff’s/defendant’s response.

         If plaintiff/defendant files

9        A timely proof of service as to

        A timely answer by defendants Exova Phama US, LLC and Exova, Inc.; or

        Plaintiff’s application for entry of default pursuant to Rule 55a of the Federal Rules of Civil
         Procedure as to defendants Exova Phama US, LLC and Exova, Inc.

on or before the date indicated above, the court will consider this a satisfactory response to the Order
To Show Cause.




CV-90 (12/02)                                   CIVIL MINUTES - GENERAL                   Initials of Deputy Clerk slw
